MEMORANDUM **
Clay Joseph Jones appeals pro se the district court’s judgment dismissing without prejudice his action alleging, among other things, that prison officials obstructed his efforts to exhaust the prison administrative grievance procedures. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we vacate and remand.
The district court dismissed Jones’s action under the Prison Litigation Reform Act screening provisions because Jones failed to allege in his complaint that he had exhausted all available prison grievance procedures as required by 42 U.S.C. § 1997e(a). We vacate and remand because we have since held that section 1997e(a) does not impose a pleading requirement on the inmate, but rather constitutes an affirmative defense that must be raised and proven by the defendants. See Wyatt v. Terhune, 305 F.3d 1033, 1044 (9th Cir.2002).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.